Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
FOREIGN PRIORITY
A claim for foreign priority under 35 U.S.C § 119 (a) - (d), which was contained in the Declaration and Power of Attorney filed on 03/31/2020 has been acknowledged.  Acknowledgement of claimed foreign priority and receipt of priority documents is reflected in form PTO-326 Office Action Summary.
CLAIM INTERPRETATIONS - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. In this case, independent claims 10 and any related dependent claims that may apply include limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 
ALLOWABLE SUBJECT MATTER
 	The following is an examiner’s statement of reasons for allowance: Regarding independent claims 1, 10 & 20, the prior art of record fails to teach or fairly suggest the combination of all limitations of independent claims 1, 10 & 20 that includes 
Claims 1 & 20:
…
“
performing image-based registration between frames from a first video source and frames from a second video source and outputting image-based registration data, the image-based registration being performed at a first rate; performing calibration-based registration between frames from the first video source and frames from the second video source and outputting calibration-based registration data, the calibration-based registration being performed at a second rate higher than the first rate; for a first frame from the first video source for which calibration-based registration data and image-based registration data have been generated: generating a stitching transform that maps the first frame to a counterpart frame from the second video source based on the image-based registration data at the first frame, and deriving a delta transform from the image-based registration data and the calibration-based registration data at the first frame; for a subsequent frame from the first video source for which calibration-based registration data have been generated, but no image-based registration data have been generated: generating a stitching transform that maps the subsequent frame to a counterpart frame from the second video source based on the calibration-based registration data at the subsequent frame and on the delta transform.
”
Claim 10:
…
“
an image-based registration unit having inputs for frames from a first video source and frames from a second video source and having output for image-based registration data, a calibration-based registration unit having inputs for operational setting data from the first video source and operational setting data from the second video source and having output for calibration-based registration data, a transform registration unit having inputs for the image-based registration data and for the calibration-based registration data and having an output for a delta transform; and a transform derivation unit having inputs for the image-based registration data, the calibration-based registration data, and the delta transform, and having an output for a stitching transform.
”
2-9, 11-19 & 21-28 these claims are allowed because of their dependence on independent claims 1, 10 & 20 which has been deemed allowable subject matter above.
The following is the summary of closest references of record: 
Foote (U.S. Publication 2002/0122113): A camera array captures plural component images which are combined into a single scene. In one embodiment, each camera of the array is a fixed digital camera. The images from each camera are warped to a common coordinate system and the disparity between overlapping images is reduced using disparity estimation techniques.
YOUNG (U.S. Publication 2011/0142366):  A method and system for improving picture quality of color images by combing the content of a plurality of frames of the same subject; comprising: at least one processor; the at least one processor comprising a memory for storing a plurality of frames of a subject; the at least one processor operating to combine the content of plurality of frames of the subject into a combined color image by performing: a process in which at least two multicolored frames are converted to monochromatic predetermined color frames; a gross shift process in which the gross shift translation of one monochromatic predetermined color frame is determined relative to a reference monochromatic predetermined color frame; a subpixel shift process utilizing a correlation method to determine the translational and/or rotational differences of one monochromatic predetermined color frame to the reference monochromatic predetermined color frame to estimate sub-pixel shifts and/or rotations between the frames; and an error reduction process to determine whether the resolution of the resulting combined color image is of sufficient resolution; the error reduction process comprising applying at least 
Polavarapu et al. (U.S. Publication 2018/0122078): An exemplary video generation system (the “system”) receives a plurality of overlapping and concurrently-captured video instances from a plurality of video capture devices in a static configuration. The system temporally synchronizes concurrently-captured video data from each video instance to form a plurality of image sets and identifies a particular image set from the plurality of image sets. The system then performs a camera registration process on the particular image set in order to determine camera registration parameter data. Based on the camera registration parameter data determined using the camera registration process with respect to the particular image set, the system then performs a video stitching process on each of the image sets within the plurality of image sets to form stitched video content representative of a scene captured by the plurality of video capture devices in the static configuration. Corresponding methods and systems are also disclosed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephen P Coleman whose telephone number is (571)270-5931. The examiner can normally be reached Monday-Thursday 5:30am - 5:30pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/STEPHEN P COLEMAN/Primary Examiner, Art Unit 2661